Citation Nr: 9911834	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested 
by heat intolerance, or residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision by the RO.  This case 
was previously before the Board in May 1996, when it was 
remanded to the RO for further development.  The case was 
thereafter returned to the Board in March 1999.


REMAND

When the Board remanded this matter to the RO in May 1996, it 
requested the RO, among other things, to make an attempt to 
obtain additional medical evidence pertinent to the veteran's 
appeal, including the "actual test results" mentioned in a 
1979 narrative hospital summary, and to have the veteran 
examined by a neurologist for purposes of determining whether 
he currently suffers from residuals of heat intolerance due 
to service.  The Board further requested that the RO take 
adjudicatory action on the veteran's claim and, if the 
benefit sought remained denied, that a supplemental statement 
of the case (SSOC) be issued.

The record shows that the RO wrote the veteran in June 1996 
and asked him to provide information and releases pertaining 
to treatment he had received for heat intolerance.  The 
veteran responded to that communication, and the RO, in 
November 1996, received additional medical records associated 
with his 1979 in-service hospitalization.  Subsequently, 
however, when the VA Medical Center in Albany, New York, 
wrote the veteran to inform him that he had been scheduled 
for a compensation examination, the notice of the examination 
was returned by the United States Postal Service undelivered.  
It was noted that the forwarding order had expired.  The RO 
noted in March 1999 that "[a]ll attempts to obtain the 
veteran's current home address have been unsuccessful," and 
the case was returned to the Board later that same month.  No 
adjudicatory action was taken, and no SSOC was prepared.

In light of the foregoing, it is the Board's conclusion that 
further development of this appeal is necessary.  VA 
regulations mandate that a SSOC be furnished the veteran and 
his representative when additional, pertinent evidence is 
received after the statement of the case (SOC) has been 
issued.  See 38 C.F.R. § 19.31 (1998).  Here, that was not 
done.  Although it appears that the RO has been unable to 
locate the veteran, and therefore may find it difficult to 
provide him with a copy of any SSOC issued, those facts do 
not obviate the requirement that the veteran's representative 
be provided with a SSOC.  Consequently, a remand is required 
for corrective action.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran's 
representative for purposes of 
ascertaining the veteran's current 
mailing address.  The information 
received should be associated with the 
claims folder.

	2.  If efforts to locate the veteran are 
successful, the RO should arrange to 
have the veteran examined.  A copy of 
the examination notice should be 
associated with the claims folder.  The 
physician should examine the veteran, 
review the claims folder, and offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has a disability manifested by heat 
intolerance, or residuals thereof, due 
to service.

	3.  Irrespective of whether efforts to 
locate the veteran are successful, the 
RO should take adjudicatory action on 
the claim here in question.  If the 
benefit sought remains denied, a SSOC 
should be issued.  If the veteran cannot 
be located, the SSOC should nevertheless 
be sent to his last known address and 
provided to his representative of 
record.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the SOC was issued in 
July 1993, and if appropriate, reference 
to 38 C.F.R. § 3.158 (1998) and 
38 C.F.R. § 3.655 (1998).

 After the veteran and/or his representative have been given 
an opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further appellate 
review.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


